Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended with the limitation “female cap, by hermetically closing said first container” is not disclosed. The disclosure teaches against a hermetic seal between the first container 11 and the female cap 112 because the female cap has one or more holes 114. Furthermore, although the disclosure teaches separating means can comprise one or more impermeable membranes (paragraph 89), the disclosure recited this in the context of separating liquids and cannot be interpreted to mean the membranes are capable of forming air-tight or hermetic seals.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bicocchi et al (WO2017016676A1 published 02/02/2017; hereinafter Bicocchi) in view of Hale (US20090155838A1 published 06/18/2009).
Regarding claim 1, Bicocchi teaches a device for collecting, preserving and/or transporting isolated biological samples (preservation by means of formalin of human tissues – page 1 line 9), comprising: 
a first container (a receptacle 2 – Fig. 2) adapted to house said biological samples, which comprises a predetermined amount of a first solution (a receptacle with a buffer solution – page 1 line 13); and
a second container comprising a predetermined amount of a second solution (capsule 4 contains 9 mL of formalin – page 7 lines 13-14), 
said first and second solutions forming “in situ” a fixative (formalin is a fixative) and said first and second containers being couplable to each other  (the receptacle 2 and capsule 4 are coupled together by a piercing cap 3 and a safety ring nut 6 – Fig. 2), said device further comprising separating means adapted to keep said first solution and said second solution distinct and separate (the protective film 5 separates the receptacle 2 and capsule 4 – Fig. 2), said first and second containers being configured so that to allow said first solution and said second solution to be mixed when said containers are coupled, thanks to a manual action on said containers and/or said separating means, thus obtaining said fixative "in situ" (a piercing cap 3 is provided with threading that will pierce the protective film 5 when the capsule 4 is screwed down – page 8 lines 15-16), wherein 
said first container (a receptacle 2 – Fig. 2) comprises of:
a reservoir (space inside the receptacle 2 – Fig. 2) containing said predetermined amount of said first solution (a receptacle with a buffer solution – page 1 line 13); and 
a female cap comprising puncturing means (a piercing cap 3 is a female cap that connects to the receptacle 2 – Fig. 2), said first container being freely opened and tightly closed thanks to the coupling between said female cap and said reservoir (the receptacle 2 is threaded together with the piercing cap 3 and is capable of being unthreaded – Figs. 6-7B); and 
said second container comprises a predetermined amount of said second solution (Bicocchi teaches formalin which is an aqueous solution of formaldehyde – page 10 line 6), and is a male cap (capsule 4 is a male cap connected to the receptacle 2 – Fig. 2) comprising the separating means (a protective film separates the capsule 4 and the receptacle 2 – Fig. 2); -2-Atty. Docket No. 191188E85 
said female cap (a piercing cap 3 – Fig. 2) being able to be coupled both to said reservoir and to said male cap (the piercing cap 3 is attached to the receptacle 2 and capsule 4 – Fig. 2), thus allowing the fluid connection between said reservoir and said male cap (the piercing cap 3 has holes that allow fluid passage – Figs. 9C-D), said female cap, by hermetically closing said first container, (see 112a rejection above) allowing said first (piercing cap 3 is attached to the receptacle 2 and allows the receptacle 2 to be handled while decoupled – Fig. 2) and said second container (protective film 5 adhering to the capsule 4 allows the capsule 4 to be handled while decoupled – Fig. 2) to be handled separately when said first and said second container are decoupled, and 
wherein said first solution (a receptacle with a buffer solution – page 1 line 13) is an aqueous solution buffered at pH values between 6.0 and 8.0, said second solution is formaldehyde (“said second solution is formaldehyde” in interpreted under BRI to read on a solution containing formaldehyde) (Bicocchi teaches formalin which is an aqueous solution of formaldehyde – page 10 line 6) and said fixative is formalin (the capsule 4 contains formalin – page 10 line 6).
However, Bicocchi does not teach wherein said first solution is an aqueous solution buffered at pH values between 6.0 and 8.0, said second solution is formaldehyde and said fixative is formalin.
Hale (paragraph 17) teaches a kit for collecting, assaying and stabilizing a biological sample with an aqueous solution buffered at pH values between 6.0 and 8.0 (a PBS buffer with a pH of 7.4 – paragraph 132). It would be advantageous to use a phosphate buffer for high buffer capacity and reduce cost. 
It would have been obvious to modify the device, as taught by Bicocchi, with the PBS buffer with a pH of 7.4, taught by Hale, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Bicocchi and Hale both teach devices for holding biological samples.
Regarding claim 3, Bicocchi, modified by Hale, teaches the device according to claim 1, wherein said first solution is buffered at pH values between 6.7 and 7.4 (a PBS buffer with a pH of 7.4 – Hale paragraph 132).
Regarding claim 6, Bicocchi, modified by Hale, teaches the device according to claim 1, wherein said fluid connection is achieved by means of one or more holes that are on said female cap (the piercing cap 3 has holes that allow fluid passage – Figs. 9C-D).
Regarding claim 7, Bicocchi, modified by Hale, teaches the device according to claim 6, wherein said one or more holes are circular sector openings (the piercing cap 3 has circular holes that allow fluid passage – Figs. 9C-D).
Regarding claim 8, Bicocchi, modified by Hale, teaches the device according to claim 1, wherein said puncturing means are a cross punch ((the piercing cap 3 has cross shaped piercing pins – Figs. 6 and 9D)).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bicocchi, modified by Hale, in view of Wolstoncroft (US Patent No. 4,592,934 A published 06/03/1986)
Regarding claim 4, Bicocchi, modified by Hale, teaches the device according to claim 1, wherein said predetermined amount of formaldehyde is between 2% and 6% by weight with respect to the total volume of formalin (4% buffered formalin – Bicocchi page 1 line 22).
However, Bicocchi, modified by Hale, does not teach a predetermined amount of buffered aqueous solution is between -3-Atty. Docket No. 191188E8594% and 98% by weight. (Bicocchi, modified by Hale, teaches a buffered aqueous solution that is 81% -3-Atty. Docket No. 191188E85by weight with respect to the total volume of formalin).
Wolstoncroft teaches a predetermined amount of aqueous solution is between -3-Atty. Docket No. 191188E85 94% and 98% by weight (about 95 percent by weight of water – column 4 lines 17-18). It would be advantageous to use a 95% aqueous solution to improve upon what is already generally known to determine an optimum combination of percentages. See In re Peterson 315 F.3d 1325 (Fed. Cir. 2003).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the buffer percentage, as taught by Bicocchi as modified by Hale, with percentage, taught by Wolstoncroft, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because modifying the buffer percentage can be carried out by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
Point 1: The applicant argues that the “presently claimed invention the second container is a lid allowing the first container to be opened and tightly closed. Thus, the first container is used in the sampling step of one or more biological samples together with the lid, which allows the first container to be opened and closed. The second container, that can be used to tightly close the first container, is not used until the mixing of the two liquids must occur.”
In response to applicant's argument that the examiner points out that the applicant argument relies upon an intended use of the invention and not structural or functional limitation. Per MPEP 2114 II the applicant cannot over come the art that teaches the structural limitations as claimed with “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus”.
Point 2: The applicant argues “the distinguishing feature of the presently claimed invention with respect to the teachings of Bicocchi is the additional female cap (112), which provides the technical effect of completely eliminating the vapors of harmful fixatives” and “the present invention provides for adding undiluted formaldehyde (the second solution) to the buffer (the first solution) to obtain the fixative final solution”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the technical effect of completely eliminating the vapors of harmful fixatives” “adding undiluted formaldehyde (the second solution) to the buffer (the first solution) to obtain the fixative final solution”) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Point 3: The applicant arguments relying on the assumption “the additional female cap (112) which, by hermetically closing the first container (11)” are unpersuasive.
The examiner points out that the disclose not only does not support the assumption “female cap (112) which, by hermetically closing the first container (11)”, but also teaches against a hermetic seal between the first container 11 and the female cap 112 because the female cap has one or more holes 114 in as shown in Figs.3, 6-7. Furthermore, although the disclosure teaches separating means can comprise one or more impermeable membranes (paragraph 89), the disclosure recited this in the context of separating only liquids and does not imply the membranes are capable of forming air-tight or hermetic seals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797